DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/22 has been entered.
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement of species 4, as set forth in the Office action mailed on 12/04/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 4-5 are withdrawn.  Claims 12-16, directed to species 4-5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ramyar Farid on 06-14-22

Please amend the following claims as noted below: 
Regarding claim 1, please delete ALL, and replace with the following:
1.  An inductor comprising:
a body including a support member including a through-hole, an internal coil disposed on the support member, and an encapsulant encapsulating the support member and the internal coil; and an external electrode disposed on an external surface of the body and connected to the internal coil, wherein the external electrode includes a conductive resin layer and a double conductive layer of a first conductive layer and a second conductive layer, disposed between the conductive resin layer and the internal coil, wherein the first conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body, wherein the second conductive layer includes a first portion disposed on the side surface and a second portion having a reduced-thickness which extends from the first portion onto the upper and lower surfaces surface, and wherein the conductive resin layer is disposed on the second portion.

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an external electrode disposed on an external surface of the body and connected to the internal coil, wherein the external electrode includes a conductive resin layer and a double conductive layer of a first conductive layer and a second conductive layer, disposed between the conductive resin layer and the internal coil, wherein the first conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body, wherein the second conductive layer includes a first portion disposed on the side surface and a second portion having a reduced-thickness which extends from the first portion onto the upper and lower surfaces surface, and wherein the conductive resin layer is disposed on the second portion as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-20 are allowed because each claim is directly or indirectly dependent of independent claims 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837